
	
		II
		Calendar No. 162
		112th CONGRESS
		1st Session
		S. 958
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Casey (for himself,
			 Mr. Isakson, Mr. Brown of Ohio, Mr.
			 Blunt, Mr. Kerry,
			 Mr. Brown of Massachusetts,
			 Mr. Blumenthal, Mr. Roberts, Mr.
			 Durbin, Mr. Kirk,
			 Mr. Alexander, Ms. Cantwell, Mrs.
			 Gillibrand, Mr. Moran,
			 Mr. Menendez, Ms. Klobuchar, Mr.
			 Franken, Mr. Lautenberg,
			 Ms. Mikulski, Mr. Bennet, Mrs.
			 Feinstein, Ms. Stabenow,
			 Mr. Sanders, Mrs. Boxer, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 12, 2011
			Reported by Mr. Harkin,
			 without amendment
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  program of payments to children's hospitals that operate graduate medical
		  education programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Hospital GME Support
			 Reauthorization Act of 2011.
		2.Program of
			 payments to children's hospitals that operate graduate medical education
			 programsSection 340E of the
			 Public Health Service Act (42 U.S.C. 256e) is amended—
			(1)in subsection
			 (a), by striking 2011 and inserting 2016;
			(2)in subsection
			 (b)(3)(D)—
				(A)in the heading,
			 by striking Report and inserting
			 Reports; and
				(B)in the matter
			 preceding clause (i), by inserting and not later than the end of fiscal
			 year 2015, after 2011,; and
				(3)in subsection
			 (f)—
				(A)in paragraph
			 (1)(A)(iv), by striking 2011 and inserting 2016;
			 and
				(B)in paragraph
			 (2)(D), by striking 2011 and inserting
			 2016.
				
	
		September 12, 2011
		Reported without amendment
	
